DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 10/20/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Zhuang (US 20210044525 A1) in view of Patel (US 20120207170 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (US 20190036822 A1) in view of Patel (US 20120207170 A1).
Regarding Claim 1, 11

Zhuang teaches:

A method performed by a network node for identifying flows the method comprising: receiving a Border Gateway Protocol (BGP) multi-segment flow specification (spec) that defines a plurality of attributes of multiple sequential headers for identifying packets corresponding to a particular packet flow (¶132 fig. 8 step 802 The controller determines that a route corresponding to 9.1.0.0/16 needs to be suppressed, and generates an extended BGP Flow Spec update message, ¶134 at step 803, The controller sends the generated message (flow spec) to the router B (network device), ¶118 the BGP Flow Spec message is used to control attack traffic), he message includes network layer reachability information (NLRI) and an extended community attribute. The RFC (Request For Comments) 5575 defines 12 commonly-used traffic matching rules, for example, including a destination address, a source address, an IP number, and a port number. The 12 rules are encapsulated in the NLRI of the message (a plurality of attributes of multiple sequential headers), the RFC 5575 defines four commonly-used traffic processing behaviors, for example, including discarding traffic, rate limiting, and redirecting traffic to a virtual private network (VPN). The four processing behaviors are carried in the extended community attribute, ¶119 the route suppression request may be specifically a BGP FlowSpec message, NLRI of the BGP FlowSpec message carries the address match (defines a plurality of attributes of multiple sequential headers for identifying packets corresponding to a particular packet flow), and an extended community attribute of the BGP FlowSpec message carries a suppression action corresponding to the address match.

wherein the BGP multi-segment flow spec further comprises an action to perform on the packets corresponding to the particular packet flow (¶119 the route suppression request may be specifically a BGP FlowSpec message, NLRI of the BGP FlowSpec message carries the address match (defines a plurality of attributes of multiple sequential headers for identifying packets corresponding to a particular packet flow), and an extended community attribute of the BGP FlowSpec message carries a suppression action (an action to perform on the packets) corresponding to the address match (corresponding to the particular packet flow));

receiving a packet comprising the multiple sequential headers (¶140 step 809 The router B (network device) receives a packet whose destination address is 9.1.1.18 (a packet comprising the multiple sequential headers), and forwards, based on a forwarding entry corresponding to 9.0.0.0/8, the packet to a corresponding next-hop address 20.0.0.2, that is, an address of the router C, so that the packet is sent to the ISP 1, and finally is sent to a server connected to the ISP 1.

¶141 Steps 804 to 808 are performed by a control module of the router B, and step 809 is performed by a forwarding module of the router B.); 

determining whether data contained in the multiple sequential headers of the packet matches the plurality of attributes defined by the BGP multi-segment flow spec (¶119 the route suppression request may be specifically a BGP FlowSpec message, NLRI of the BGP FlowSpec message carries the address match, and an extended community attribute of the BGP FlowSpec message carries a suppression action (an action to perform on the packets) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix, ¶74 ¶137 step 806 fig. 8 The router B traverses Table 1 to determine, based on 9.0.0.0/8, an address 9.1.0.0/16 that satisfies a requirement (matches the plurality of attributes defined by the BGP multi-segment flow spec that was received in step 803) the forwarding plane matches a destination address of the packet with an address prefix of each forwarding entry in the forwarding table to determine a matched forwarding entry, and determines a route of the packet based on the matched forwarding entry.)


processing the packet according to the action specified in the BGP multi-segment flow spec when the data contained in the multiple sequential headers of the packet matches the plurality of attributes of the BGP multi-segment flow spec (¶119 the route suppression request may be specifically a BGP FlowSpec message, NLRI of the BGP FlowSpec message carries the address match (defines a plurality of attributes of multiple sequential headers for identifying packets corresponding to a particular packet flow), and an extended community attribute of the BGP FlowSpec message carries a suppression action (specified action to be performed on the packets) corresponding to the address match (corresponding to the particular packet flow));

Zhuang does not teach:

wherein the multiple sequential headers comprise a first layer header and a second layer header, and 



Patel teaches:

wherein the multiple sequential headers comprise a first layer header and a second layer header (¶2 packet is received in network ingress direction, normally it contains network Layer 2 and Layer 3 encapsulations. Examples of network Layer 2 encapsulation are Ethernet, Multi-Link Point to Point Protocol (MLPPP) and Point to Point Protocol (PPP). Examples of network Layer 3 encapsulation are Multi-Protocol Label Switching (MPLS) protocol and Internet Protocol (IP) Generic Routing Encapsulation (GRE) protocol, ¶6 receive the VPLS packet and parse an L2 header and an L3 header from the VPLS packet), and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuang in light of Patel in order to enable the packet to follow different traffic management rules (Patel ¶2). 

Regarding Claim 2, 12
Zhuang-Patel teaches:

The method of claim 1.

Patel teaches:

The method of claim 1, wherein the first layer protocol header is a Layer 2 protocol header and the second layer header is a Layer 3 second layer protocol. (¶2 packet is received in network ingress direction, normally it contains network Layer 2 and Layer 3 encapsulations. Examples of network Layer 2 encapsulation are Ethernet, Multi-Link Point to Point Protocol (MLPPP) and Point to Point Protocol (PPP). Examples of network Layer 3 encapsulation are Multi-Protocol Label Switching (MPLS) protocol and Internet Protocol (IP) Generic Routing Encapsulation (GRE) protocol, ¶6 receive the VPLS packet and parse an L2 header and an L3 header from the VPLS packet),  
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuang in light of Patel in order to enable the packet to follow different traffic management rules (Patel ¶2). 

Regarding Claim 3, 13
Zhuang-Patel teaches:

The method of claim 1.
Zhuang teaches:

The method of claim 1, wherein determining whether data contained in the multiple sequential headers of the packet matches the plurality of attributes defined by the BGP multi-segment flow spec comprises: retrieving a first segment type identifier for a first segment of the BGP multi-segment flow spec (¶119 NLRI of the BGP FlowSpec message carries the address match (segment type identifier for a first segment of the BGP multi-segment flow spec), and an extended community attribute of the BGP FlowSpec message carries a suppression action (an action to perform on the packets) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix, ¶74 ¶137 step 806 fig. 8 The router B traverses Table 1 to determine, based on 9.0.0.0/8, an address 9.1.0.0/16 that satisfies a requirement (matches the plurality of attributes defined by the BGP multi-segment flow spec that was received in step 803) the forwarding plane matches a destination address of the packet with an address prefix of each forwarding entry in the forwarding table to determine a matched forwarding entry, and determines a route of the packet based on the matched forwarding entry); 

determining whether the first segment interpreted under the first segment type identifier match a corresponding first header of the packet (¶119 NLRI of the BGP FlowSpec message carries the address match (segment type identifier for a first segment of the BGP multi-segment flow spec), and an extended community attribute of the BGP FlowSpec message carries a suppression action (an action to perform on the packets) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix, ¶74 ¶137 step 806 fig. 8 The router B traverses Table 1 to determine, based on 9.0.0.0/8, an address 9.1.0.0/16 that satisfies a requirement (determining a match of the plurality of attributes defined by the BGP multi-segment flow spec that was received in step 803) the forwarding plane matches a destination address  (a corresponding first header of the packet) of the packet with an address prefix of each forwarding entry in the forwarding table to determine a matched forwarding entry, and determines a route of the packet based on the matched forwarding entry);
 

retrieving a second segment type identifier for a second segment of the BGP multi-segment flow spec (¶119 NLRI of the BGP FlowSpec message carries the address match (segment type identifier for a first segment of the BGP multi-segment flow spec), and an extended community attribute of the BGP FlowSpec message carries a suppression action (a second segment type identifier for a second segment of the BGP multi-segment flow spec) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix); and 

determining, whether the second segment interpreted under the second segment type identifier match a corresponding second header of the packet (¶119 the route suppression request may be specifically a BGP FlowSpec message, NLRI of the BGP FlowSpec message carries the address match (defines a plurality of attributes of multiple sequential headers for identifying packets corresponding to a particular packet flow), and an extended community attribute of the BGP FlowSpec message carries a suppression action (specified action to be performed on the packets) corresponding to the address match (corresponding to the particular packet flow), ¶14 an extended community attribute of the BGP FlowSpec message carries a suppression action corresponding to the address match, and the address match is the first address prefix or the second address prefix (second header of the packet));.

Regarding Claim 4, 14
Zhuang-Patel teaches:

The method of claim 1.

Zhuang teaches:
The method of claim 1, wherein each segment in the BGP multi- segment flow spec is associated with a segment type identifier packet (¶119 NLRI of the BGP FlowSpec message carries the address match (first segment type identifier for a first segment of the BGP multi-segment flow spec), and an extended community attribute of the BGP FlowSpec message carries a suppression action (second segment type identifier for an action to be performed on the packets) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix)

Regarding Claim 6, 16
Zhuang-Patel teaches:

The method of claim 1.

Zhuang teaches:

The method of claim 4, wherein the segment type identifier for a segment in the BGP multi-segment flow spec is specified within the segment of the BGP multi- segment flow spec (¶119 NLRI of the BGP FlowSpec message carries the address match (first segment type identifier for a first segment of the BGP multi-segment flow spec), and an extended community attribute of the BGP FlowSpec message carries a suppression action (second segment type identifier for an action to be performed on the packets) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix)  

Regarding Claim 7, 17
Zhuang-Patel teaches:

The method of claim 1.

Zhuang teaches:
 The method of claim 4, wherein segment type identifiers for segments in the BGP multi-segment flow spec are located at a beginning of the BGP multi-segment flow spec (¶119 NLRI of the BGP FlowSpec message carries the address match (at the beginning the message), and an extended community attribute of the BGP FlowSpec message carries a suppression action (second segment type identifier for an action to be performed on the packets) corresponding to the address match (corresponding to the particular packet flow, the address match is the first address prefix or the second address prefix)  

Regarding Claim 8, 18

Zhuang teaches:

The method of claim 1, further comprising: receiving, by the network node, a plurality of BGP flow specs from a flow spec controller wherein the plurality of BGP flow specs comprises the BGP multi-segment flow spec (¶74 ¶137 step 806 fig. 8 The router B traverses Table 1 to determine, based on 9.0.0.0/8, an address 9.1.0.0/16 that satisfies a requirement (determining a match of the plurality of attributes defined by the plurality of BGP multi-segment flow spec that was received in step 803) the forwarding plane matches a destination address  (a corresponding first header of the packet) of the packet with an address prefix of each forwarding entry in the forwarding table to determine a matched forwarding entry, and determines a route of the packet based on the matched forwarding entry); 

and storing, by the network node, the plurality of BGP flow specs in a data table (¶74 ¶137 step 806 fig. 8 The router B traverses Table 1 (which receives the plurality of BGP flow specs) to determine, based on 9.0.0.0/8, an address 9.1.0.0/16 that satisfies a requirement (determining a match of the plurality of attributes defined by the BGP multi-segment flow spec that was received in step 803) the forwarding plane matches a destination address  (a corresponding first header of the packet) of the packet with an address prefix of each forwarding entry in the forwarding table to determine a matched forwarding entry, and determines a route of the packet based on the matched forwarding entry

Regarding Claim 9, 19

Zhuang teaches:

The method of claim 8, further comprising iterating the plurality of BGP flow specs in order of precedence to determine whether the packet matches any BGP flow spec in the plurality of BGP flow specs (¶74 ¶137 step 806 fig. 8 The router B traverses Table 1 (which receives the plurality of BGP flow specs) to determine, based on 9.0.0.0/8, an address 9.1.0.0/16 that satisfies a requirement, ¶75 For example, if the destination address of the packet is 9.1.1.18, the forwarding plane matches the destination address 9.1.1.18 with an address prefix of each entry in Table 2 in an order of masks from long to short. When determining that an address prefix 9.1.0.0/16 matches the destination address 9.1.1.18, the forwarding plane no longer continues matching,)





Regarding Claim 10, 20

Zhuang teaches:

The method of claim 9, further comprising processing, by the network node, the packet according to a forwarding process when the packet does not match any of the plurality of BGP flow specs (¶3 and thereby determines a route of the packet based on the matched forwarding entry ¶30 the suppression action is used to instruct the control module to set the state of the second routing entry to the non-delivery state based on the suppression action, and the address match, ¶90 control module may determine the second routing entry based on the address match.)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang-Patel as applied to claim 4 above, and further in view of (Shen US 20170064039 A1).

Regarding Claim 5, 15
Zhuang-Patel does not teach:

The method of claim 4, wherein the segment type identifier is an Address Family Identifier (AFI).

Shen teaches:

The method of claim 4, wherein the segment type identifier is an Address Family Identifier (AFI) (¶24 NLRI can use the BGP Flow-Spec Address Family Indicator (AFI) specification. The extended communities can be defined to specify the ‘site location’ identity).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuang-Patel in light of Shen in order to advertise a conditional action for a particular service path, and that action could be a Reclassification or a Branching capability (Shen ¶36)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445